Citation Nr: 0620627	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar disc 
syndrome. 

2.  Entitlement to service connection for a respiratory 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's granddaughter




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 and 
October 1948 and from September 1950 to October 1951. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a claim for service connection for lumbar 
disc syndrome and that denied service connection for a 
respiratory disability.  

The veteran and his granddaughter testified before the Board 
sitting at the RO in May 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran filed his petition to reopen a final disallowed 
claim for service connection for lumbar disc syndrome in 
February 2002.   RO letters in May 2002, rating decisions in 
June 2002 and January 2004, and a statement of the case in 
February 2004 incorrectly cited the criteria for new and 
material evidence for claims filed prior to August 29, 2001.  
The old standard required new and material evidence "...so 
significant that is must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  The correct standard requires evidence that 
"...raises a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a) (2002-2005).   In addition, 
the RO did not inform the veteran what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156, 3.159 (2005); 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  

Service medical records showed that the veteran was 
hospitalized for two months in June 1948 for pleuritis.  
There was no other entry of any treatment for a respiratory 
problem in this period of service, in his service in 1950 to 
1951, or in the intervening years.  There was no notation of 
any current or history of a chronic respiratory condition in 
the veteran's August 1950 induction examination or in his 
October 1951 discharge examination.  However, the record 
contains several treatment notes and X-ray reports from 1988 
to 1995 relevant to complaints of shortness of breath, and in 
his May 2006 testimony the veteran stated that his breathing 
problems reemerged in the past five to six years.  The most 
recent treatment note of record relevant to a respiratory 
complaint was from a private physician in December 2000.  He 
noted that the veteran experienced shortness of breath while 
working and that veteran had a history of pleurisy in 
service.  He stated that currently his lungs were clear and 
made no diagnosis.  He indicated a plan to obtain a chest X-
ray, but there is no record of the results of an X-ray or of 
a pulmonary function test.  Because there is both lay and 
medical evidence showing recurrent symptoms of a respiratory 
disability, an examination and medical opinion is needed to 
determine whether the veteran has a current respiratory 
disorder and whether it is related to service.  38 C.F.R. 
§ 3.159(c)(4) (2005). 

Accordingly, the case is REMANDED for the following action:

1.  Provide adequate notice and 
assistance to the veteran regarding a 
petition to reopen a previously denied 
claim for service connection for lumbar 
disc syndrome.  Notify the veteran of the 
basis for the final denial of his 
original claim, the information necessary 
to reopen the claim, and the evidence and 
information necessary to establish 
entitlement to the benefit sought.  The 
notice must provide the applicable 
standard for new and material evidence 
and indicate which portion of that 
information and evidence is to be 
provided by the claimant and which 
portion VA will attempt to obtain on the 
claimant's behalf.  

2.  Schedule the veteran for an 
examination by an appropriate VA 
physician.  Provide the examiner with the 
entire claims file.  Request that the 
examiner conduct the appropriate tests 
and physical examination and determine 
whether the veteran currently has a 
respiratory disability.  If so, request 
that he provide an opinion whether it is 
as least as likely as not (50 percent or 
greater probability) that the veteran's 
disability is related to service. 

3.  Then, readjudicate the petition to 
reopen a claim for service connection for 
lumbar disc syndrome and service 
connection for a respiratory disability.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



